IN THE SUPREME COURT OF THE STATE OF NEVADA


                ELIZABETH KAY CARLEY,                                     No. 69560
                Petitioner,
                vs.
                THE STATE OF NEVADA,                                           FILED
                Respondent.                                                    MAR 1 7 2016
                                                                                          AN


                                                                                      CCERK
                                        ORDER DENYING PETITION
                              This is a pro se petition for a writ of mandamus. Petitioner
                seeks an order directing the district court to reverse its decision to deny a
                postconviction petition for a writ of habeas corpus. We have reviewed the
                documents submitted in this matter, and without deciding upon the merits
                of any claims raised therein, we decline to exercise original jurisdiction in
                this matter. See NRS 34.160; NRS 34.170. Accordingly, we
                              ORDER the petition DENIED.'



                                                                    ,J.
                                          Hardesty



                Saitta                                      Pickering


                cc: Elizabeth Kay Carley
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk


                         We deny the motion for copies at State's expense.


SUPREME COURT
        OF
     NEVADA


(0) 1947A